 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9   KURT ALEXANDER,                                     Case No. 2:19-cv-01759-RFB-DJA
10                                        Plaintiff,
                                                                            ORDER
11           v.
12   TEAMSTER LOCAL 986, et al.,
                               Defendants.
13
14          Before the Court for consideration is the Report and Recommendation [ECF No. 25] of the

15   Honorable Daniel J. Albregts, United States Magistrate Judge, entered December 12, 2019.

16          A district court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

18   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

19   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

20   required to “make a de novo determination of those portions of the report or specified proposed

21   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

22   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

23   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

24   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

25   by December 26, 2019. No objections have been filed. The Court has reviewed the record in this

26   case and concurs with the Magistrate Judge’s recommendations.

27   ...

28
 1        IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 25] is
 2   ACCEPTED and ADOPTED in full.
 3        IT IS FURTHER ORDERED that Plaintiff’s case is DISMISSED without prejudice.
 4        The Court Clerk is directed to mail a copy of this order to Plaintiff.
 5
          DATED: January 15, 2020.
 6
                                                        _____________________________
 7                                                      RICHARD F. BOULWARE, II
 8                                                      United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
